Citation Nr: 1403305	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder.  

2.  Entitlement to service connection for a left foot disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder.  

3.  Entitlement to service connection for a cervical spine disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder.  

4.  Entitlement to erectile dysfunction (ED), to include on a direct basis or as secondary to service-connected hypertension (HTN).  

5.  Entitlement to a rating in excess of 10 percent for service-connected HTN.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from September 1973 to September 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) In Muskogee, Oklahoma, of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  A left knee disorder, currently diagnosed as status post left knee arthroplasty with scar, was first manifested many years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected lumbar spine disability.  

2.  A left foot disorder, currently diagnosed as healed left fifth metatarsal fracture, was first manifested many years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected lumbar spine disability.  

3.  A cervical spine disorder, currently diagnosed as cervical spine degenerative changes, was first manifested many years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected lumbar spine disability.  

4.  ED was first many manifested many years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected HTN.  

5.  The evidence does not show diastolic blood pressure readings predominantly 110 millimeters (mm) or more or diastolic readings of 200 mm or more.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder, status post left knee arthroplasty with scar, was not incurred in or aggravated by active military service, and it is not proximately due to, or the result of, the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  The Veteran's left foot disorder, diagnosed as healed left fifth metatarsal fracture, was not incurred in or aggravated by active military service, and it is not proximately due to, or the result of, the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.310 (2013).  

3.  The Veteran's cervical spine degenerative changes were not incurred in or aggravated by active military service, and they are not proximately due to, or the result of, the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

4.  The Veteran's was incurred not in or aggravated by active military service, and it is not proximately due to, or the result of, the service-connected HTN.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  

5.  The criteria for a rating in excess of 10 percent for HTN have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Code (DC) 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters dated in April 2010, July 2010, and March 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded several VA medical evaluations (to include examinations in April 2010, September 2010, and April 2012) which, as detailed below, include opinions addressing the etiology of the Veteran's left knee, left foot, cervical spine disorder, and ED.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  Also, the record is replete with blood pressure readings in recent years which enable the Board to address whether a rating in excess of 10 percent is warranted for service-connected HTN.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g. degenerative changes) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is considered competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background as to Service Connection Claims for Left Knee, Left Foot, Cervical Spine, and ED Disorders

Review of the STRs is negative for report of, treatment for, or diagnoses of left knee, left foot, or cervical spine disorders.  Moreover, ED was not diagnosed.  The Veteran was seen for compression fracture of T-12 and L-1 and for back pain on more than one occasion.  These records also reflect several high blood pressure readings.  At the time of post-service VA examination in October 1984, he was on medications for his HTN.  As for his spine, there was some limitation of motion of the low back with mild pain.  There was minimal difficulty in dressing and changing position.  X-rays showed old compression deformities at T-12 and L-1 with degenerative joint disease (DJD) at the L1-L2 interspace.  

In an October 1984 rating decision, service connection was granted for the lumbar spine disorder and for HTN.  

Post-service treatment records include injury to the left leg shortly after service in July 1978 when the Veteran jumped off of a fork lift.  No chronic left knee or left foot disorder was recorded.  Many years later, treatment records reflect the diagnoses of a left knee disorder, left foot disorder, cervical spine disorder, and ED.  

Specifically, it is noted that degenerative changes in the cervical spine were shown as early as private X-ray in July 1999.  Private records show complaints associated with various joints in 2007, to include the left foot and neck.  X-ray of the left foot showed an old fifth metatarsal base fracture and a small calcaneal scar.  There was no erosive inflammatory arthritis seen.  A magnetic resonance imaging (MRI) of the lumbar spine was conducted.  Multilevel degenerative disc and facet joint disease was noted, but cervical spine diagnosis was not reported.  

Private X-ray of the left knee in November 2009 showed marked degenerative changes.  Additional cervical spine X-ray in November 2009 showed degenerative changes in the cervical spine.  

Private records reflect that the Veteran underwent a total left knee arthroplasty in March 2010.  When examined by VA in April 2010, the Veteran gave a history of a knee condition since June 2008 which resulted from repetitive activity.  He now had symptoms of weakness, stiffness, swelling, heat, redness, lack of endurance, fatigability, tenderness, pain, and dislocation.  He had recently undergone a total left knee replacement.  

The Veteran also reported that he had a left foot condition which had been present for 15 years.  This condition caused pain, stiffness, swelling, and fatigue.  In an addendum to his report, the examiner opined that the left knee and left foot condition were less likely than not "per the history provided" the result of the service-connected compression fracture of T-12 and L1.  

VA treatment records dated in June 2010 reflect a diagnosis of ED, partial erections, and some loss of libido.  It was noted that the Veteran was to stop taking Finasteride and have a testosterone level check.  The check was conducted in July 2010 and showed that his testosterone level was low at 4.6 which could lead to lack of libido, ED, fatigue, and over time, bone loss.  

Upon VA examination in September 2010, the Veteran said that had had been impotent since August 2009.  He added that he experienced hypogonadism as low testosterone levels and that "patches" did not work.  He reported that his current medications included Lisinopril, Diltiazem, and Doxazosine.  He had recently stopped taking Finasteride after being on it for several years.  He said that he had also been taking medication for HTN for 30 years.  Following exam, the diagnosis was ED secondary to hypogonadism and the taking of Finasterid.  The examiner added that the taking of that drug with hypogonadism with resulting low testosterone levels was more likely than not the etiology of decreased libido and ED of 3 months duration.  

VA records dated in 2010 and 2011 show continued treatment for the Veteran's various disorders, to include his cervical spine disorder.  VA examination of the cervical spine was conducted in April 2012.  The examiner opined that the Veteran's cervical spine degenerative changes were unrelated to his lumbar spine disorder.  For rationale, the examiner noted that degenerative changes in the lumbar spine did not cause degenerative changes in the cervical spine.  Current cervical spine degenerative changes were most likely related to normal wear and tear process related to the Veteran's age, occupation, or other events and /or trauma or injuries t hat occurred after discharge form service.  

Analysis

Based on a review of the evidence, the Board finds that service connection for a left knee disorder, left foot disorder, cervical spine disorder, and ED, on direct, secondary or presumptive basis, is not warranted.  

Although the Veteran has been diagnosed with degenerative changes in the left knee resulting in a total left arthroplasty, a healed left foot fracture, cervical spine degenerative changes, and ED, the evidence does not show that these conditions are related to his military service on any basis.  On a direct basis, the evidence fails to show that the Veteran incurred an in-service injury or disease during his active duty that is associated with these claims.  As discussed above, the Veteran's STRs during his period of active duty are silent for left knee, left foot, cervical spine, or ED complaints.  In this regard, the Board observes that the Veteran discharge examination in July 1977 did not result in diagnoses of orthopedic problems other than for the lumbar spine (which is already service-connected).  

In this case, the first record of left knee treatment was shortly after service in 1978 after a post service injury.  No chronic left knee disorder was noted, however, at that time.  Left knee complaints with diagnosis of degenerative changes and with ultimate left knee replacement were not until the passage of many years after discharge from service.  Similarly, the diagnoses of left foot or cervical spine conditions were not recorded until many years after service as summarized above.  The Veteran's ED was also not reported until recent years.  

Also as summarized above, the etiology of each of the conditions have been addressed by a VA examiner in recent years.  The examiners of record found that the left knee, left foot, and cervical spine disorders, were not secondary to the Veteran's lumbar spine disorder.  Moreover, a VA examiner found that the Veteran's ED was not the result of HTN.  Each examiner provided a rationale for their opinion.  For example, the examiner who addressed the left knee and left foot disorders noted that the Veteran's history simply did not call for such a conclusion.  As for the cervical spine disorder, the examiner opined that the Veteran's current neck problems were related to normal wear and tear.  As for the Veteran's ED, the examiner concluded that this condition was the result of medication taken for a nonservice-connected condition (benign prostatic hypertrophy) and hyopgonadism.   

Moreover, the evidence does not show that the Veteran's current left knee, left foot, cervical spine conditions, or his ED were aggravated by the service-connected lumbar spine disorder or HTN.  No such medical opinion is of record.  The evidence of record simply does not support a finding that the Veteran's left knee, left foot, cervical spine disorder, or his ED, have increased in severity due to or the result of the service-connected lumbar spine disability of his HTN.  

Also, the evidence does not show that the Veteran's degenerative changes were manifest to a degree of 10 percent or more within discharge from qualifying service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309 (2013).  

The Board acknowledges the Veteran's belief that he has ED, left knee, left foot, and/or a cervical spine disorder that is related to his military service, primarily as secondary to another service-connected disorder.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2012) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Any assertion as to continuity of symptoms is also squarely put into question given the Veteran's statement and other evidence placing the onset of a left knee condition in June 2008, ED in August 2009, a left foot disorder in approximately 1995, and cervical spine problems no earlier than July 1999.

Without evidence of an onset of these conditions during active duty service, a continuity of pertinent symptomatology after service, or competent evidence of an association between their post service diagnoses and the Veteran's active duty, to include being secondary to the service-connected lumbar or HTN disabilities, service connection for left knee, left ankle, and cervical spine disorders, as well as for ED, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection, on a direct basis, and/or as secondary to the service-connected lumbar spine disorder or HTN, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  



Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the serviceconnected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  



HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as hypertension or as isolated systolic hypertension.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic hypertension must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of HTN.  A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more.  Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2013). 

Background

Service connection has been in effect for HTN for many years.  Review of the record shows that service connection was established for this condition upon rating decision in October 1984.  A noncompensable rating was assigned.  This rating was increased to 10 percent in a September 1999 rating decision.  That rating has been in effect ever since.  It is the Veteran's contention that a rating in excess of 10 percent is warranted.  

When examined by VA in April 2010, the Veteran reported symptoms of fatigability, headaches, and blurred vision.  He had been taking Diltiazem for 25 years with good response.  There had been no side effects.  Treatment had also included Lisinopril for 15 years, also with good response.  Blood pressure readings were 145/80, 145/80, and 140/80.  

Subsequently dated records include blood pressure readings of 132/78, 134/82, and 138/88 in December 2011.  In January 2012, VA treatment record reflects a reading of 156/89.  

Analysis

As shown by the record, the Veteran's diastolic pressure has not approached 110, nor has his systolic pressure approached 200.  At worst, his diastolic pressure was 89 in January 2012, and at worst, his systolic pressure was 156, also in January 2012.  As his blood pressure measurements have not approached the criteria for a 20 percent evaluation under DC 7107, his claim must be denied.  

Although the Veteran is competent to discuss his symptoms, DC 7101, essentially involves a mechanical evaluation based upon clinical test results.  The Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to DC 7101.  Accordingly, a rating in excess of 10 percent is denied.  

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  Moreover, there is also no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that his service-connected HTN results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The record also does not reflect that the Veteran contends that he is unemployable as a result of this service-connected disability.  Thus, the Board does not recognize an implied claim for a total disability rating based on individual unemployability (TDIU) under the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for a left knee disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder, is denied.  

Entitlement to service connection for a left foot disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder, is denied.  

Entitlement to service connection for a cervical spine disorder, to include on a direct basis or as secondary to a service-connected lumbar spine disorder, is denied.  

Entitlement to ED, to include on a direct basis or as secondary to service-connected HTN, is denied.  

Entitlement to a rating in excess of 10 percent for service-connected HTN is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


